Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                           April 9, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 STATE OF WASHINGTON,                                               No. 50484-7-II

                               Respondent,

        v.

 J.B. CRUZ,                                                   UNPUBLISHED OPINION

                               Appellant.

       LEE, J. — A jury found J.B. Cruz guilty of second degree assault by strangulation (domestic

violence) and unlawful imprisonment (domestic violence). He appeals both convictions, arguing

that his right to a public trial was violated when the trial court held two sidebar conferences in

chambers regarding how counsel wanted to proceed following one juror’s answers during voir

dire, three jurors’ hardships, and counsels’ peremptory challenges. Cruz also argues that sufficient

evidence does not support the strangulation element of his second degree assault conviction.

Lastly, Cruz challenges the sentencing court’s imposition of certain legal financial obligations

(LFOs). We affirm Cruz’s convictions, but remand for the trial court to strike the criminal filing

fee and the LFO interest accrual provision from his judgment and sentence.

                                              FACTS

       Cruz and Desiree Frieg had been dating for approximately two years. Frieg had a two-

year-old daughter from a prior relationship. Frieg’s daughter shared a room with her.

       One evening while Cruz and Frieg were in Frieg’s bedroom, Cruz and Frieg began to argue.

Cruz put Frieg into a “choke hold.” 2 Verbatim Report of Proceedings (VRP) (March 21, 2017)
No. 50484-7-II


at 162. During this choke hold, Cruz’s arm was around Frieg’s throat for a “[f]ew minutes,” and

she felt like she “couldn’t breathe.” 2 VRP (March 21, 2017) at 162, 164. This caused Frieg to

“freak[] out.” 2 VRP (March 21, 2017) at 162. Cruz’s hold got tighter on her throat, and Frieg

thought she was going to pass out. Cruz restricted her breathing “[a] little bit.” 3 VRP (March 22,

2017) at 239. Frieg’s daughter was present in the room and crying during the altercation.

        Cruz eventually let go and Frieg got help. The two investigating officers both observed

redness on Frieg’s neck. Pictures also showed redness around her neck. Frieg went to urgent care

for treatment.

        The State charged Cruz with second degree assault by strangulation (domestic violence)

and unlawful imprisonment (domestic violence).1

        The case proceeded to a jury trial. At the end of voir dire, the trial court asked twice to

speak with the attorneys in chambers “briefly at sidebar.” 2 2 VRP (March 21, 2017) at 118.The

first lasted two minutes and the second lasted one minute. Later that day, the trial court made a

record of the first sidebar, stating:

        I want to make a record of the sidebars . . . . I had counsel come back into my
        chambers briefly to discuss a couple of different things. The first one was, I had
        indicated Juror No. 4 had represented or acknowledged in the questioning that she
        knew Detective Moss, and there hadn’t been any follow-up questioning about that.
        I asked if you wanted the Court to inquire in regards to that. The defense indicated
        that was not necessary, that it was a strategic decision on your part not to inquire
        any further about that. I didn’t take any action.



1
  RCW 9A.36.021(1)(g); RCW 9A.40.040; RCW 9.94A.535(3)(h). The State also charged Cruz
with interfering with the reporting of a domestic violence offense, but the jury found him not guilty
of this charge.
2
  Our Supreme Court has clarified that a sidebar conference can be “held outside the courtroom.”
State v. Smith, 181 Wash. 2d 508, 519, 334 P.3d 1049 (2014).


                                                 2
No. 50484-7-II


               The second subject that we talked about were three of the jurors that had
       indicated a hardship that might fall within the time period of this trial. Juror No. 8
       had the orthodontist appointment on Monday the 27th in the morning to get her
       braces off. All counsel agreed that juror should be excused, given the magnitude
       of that event and the fact we may very well be in trial or the jury deliberating on
       Monday morning.
               Juror No. 20 had the CT scan for his wife on Tuesday the 28th in the
       morning. All parties agreed to excuse that juror as well on the off chance we might
       get to either continuing the trial or deliberations on that day as well, given the
       circumstances of him being transportation for his wife.
               Juror No. 17, who had the standing appointment at the VA, 3:00 on
       Tuesday, which is today, the parties agreed he could be excused. When I asked
       him about the appointment, he indicated he had cancelled it and, in fact, has been
       seated on the jury.

2 VRP (March 21, 2017) at 168-69. Cruz agreed to this summary.

       The trial court then made a record of the second sidebar, stating:

       The second time we went back is when the parties had exercised your peremptory
       challenges. I had filled out the chart indicating the 14 jurors I felt had been selected. I
       wanted to make sure that both counsel had the same numbers and the same order and,
       in fact, both of you did. We came back out and I seated the jury at that time.

2 VRP (March 21, 2017) at 169-70. Cruz again agreed to the summary.

       The jury found Cruz guilty of second degree assault by strangulation (domestic violence)

and unlawful imprisonment (domestic violence). The sentencing court imposed LFOs, including a

$200 criminal filing fee, and ordered that all LFOs “bear interest from the date of the judgment until

payment in full.” Clerk’s Papers (CP) at 66. No restitution was ordered. The sentencing court entered

an order of indigency at the time of sentencing. Cruz appeals.

                                             ANALYSIS

A.     PUBLIC TRIAL RIGHT

       Cruz argues that his right to a public trial was violated when the trial court conducted two

in-chambers sidebars to discuss juror issues. We disagree.



                                                   3
No. 50484-7-II


          Criminal defendants have a right to a public trial under both the United States Constitution

and the Washington Constitution. State v. Lormor, 172 Wash. 2d 85, 90-91, 257 P.3d 624 (2011);

U.S. CONST. amend. VI; WASH. CONST.. art. I, § 22. Whether a defendant’s public trial right has

been violated is a question of law reviewed de novo. State v. Wise, 176 Wash. 2d 1, 9, 288 P.3d 1113

(2012).

          In determining whether a defendant’s public trial right has been violated, we engage in a

three-part inquiry: “(1) Does the proceeding at issue implicate the public trial right? (2) If so, was

the proceeding closed? And (3) if so, was the closure justified?” State v. Smith, 181 Wash. 2d 508,

521, 334 P.3d 1049 (2014). If the court concludes that the right to a public trial does not apply to

the proceeding at issue, it need not reach the second and third inquiry in the analysis. Id.

          “[N]ot every interaction between the court, counsel, and defendants will implicate the right

to a public trial or constitute a closure if closed to the public.” State v. Sublett, 176 Wash. 2d 58, 71,

292 P.3d 715 (2012). In determining whether the public trial right is implicated, we apply the

“experience and logic” test. Id. at 73. Under the experience prong, we consider whether the

proceeding at issue has historically been open to the public. Id. Under the logic prong, we ask

“ ‘whether public access plays a significant positive role in the functioning of the particular process

in question.’ ” Id. (quoting Press–Enterprise Co. v. Superior Court, 478 U.S. 1, 8, 106 S. Ct. 2735,

92 L. Ed 2d 1 (1986)). If both prongs are satisfied, the public trial right is implicated. Id. (citing

Press–Enterprise Co., 478 U.S. at 7-8).

          In Smith, our Supreme Court held that sidebar conferences are not proceedings implicating

the public trial right as they failed both the experience and the logic prong of the proceeding test.
181 Wash. 2d at 516-20. The court reasoned:



                                                   4
No. 50484-7-II


          Sidebars have traditionally been held outside the hearing of both the jury and the
          public. Because allowing the public to ‘intrude on the huddle’ would add nothing
          positive to sidebars in our courts, we hold that a sidebar conference, even if held
          outside the courtroom, does not implicate Washington's public trial right.

Id. at 519. In State v. Whitlock, our Supreme Court clarified its holding in Smith, and held that in

order to avoid implicating the public trial right, sidebars must be limited in content to their

traditional subject areas, should be done only to avoid disrupting the flow of trial, and must either

be on the record or be promptly memorialized in the record. 188 Wash. 2d 511, 520-23, 396 P.3d
310 (2017).

          Here, the trial court and counsel met twice in chambers for a sidebar outside the presence

of the jury. The first lasted two minutes and the second lasted one minute. The first sidebar

involved an inquiry from the trial court on how counsel wanted to proceed with a juror who

claimed to know one of the witnesses. This sidebar also included discussion of three jurors’

hardships. The second sidebar verified the preemptory challenges exercised by the parties.

          The matters discussed were minor ministerial issues that were limited in content to a

sidebar’s traditional subject areas. Moreover, our Supreme Court has held that public trial rights

are not implicated when parties exercise preemptory challenges at a sidebar. State v. Love, 183
Wash. 2d 598, 607, 354 P.3d 841 (2015), cert. denied, 136 S. Ct. 1524 (2016). Additionally, privately

addressing juror recusals for illness or other juror hardships does not implicate public trial rights.

State v. Wilson, 174 Wash. App. 328, 342, 298 P.3d 148, (2013), review denied, 184 Wash. 2d 1026

(2016).




                                                  5
No. 50484-7-II


       Based on Smith, Whitlock, Love, and Wilson, the sidebars here did not implicate Cruz’s

right to a public trial. The sidebars were limited to traditional subject areas, brief, and promptly

memorialized in the record. Thus, Cruz’s argument that his public trial right was violated fails.

B.     SUFFICIENCY OF THE EVIDENCE FOR SECOND DEGREE ASSAULT

       Cruz next argues that he was denied his due process rights because the State failed to prove

all elements of second degree assault by strangulation beyond a reasonable doubt. He contends

that the evidence at trial was insufficient for a reasonable person to conclude that he obstructed

Frieg’s blood flow or her ability to breathe or acted with the specific intent to cause that result.

We disagree.

       “Due process requires the State to prove all elements of the crime beyond a reasonable

doubt.” State v. Washington, 135 Wash. App. 42, 48, 143 P.3d 606 (2006), review denied, 160
Wash. 2d 1017 (2007). Evidence is sufficient to support a conviction if, after viewing the evidence

in the light most favorable to the State, it allows a rational trier of fact to find all of the elements

of the crime charged beyond a reasonable doubt. State v. Rich, 184 Wash. 2d 897, 903, 365 P.3d 746

(2016). A defendant claiming insufficiency of the evidence admits the truth of the State’s evidence

and all inferences that can reasonably be drawn from that evidence. State v. Cardenas-Flores, 189
Wash. 2d 243, 265-66, 401 P.3d 19 (2017). When reviewing the sufficiency of the State’s evidence,

we consider circumstantial evidence and direct evidence as equally reliable. Id. at 266. We defer

to the trier of fact on issues of conflicting witness testimony, witness credibility, and the

persuasiveness of the evidence. Id.

       To convict an individual of second degree assault by strangulation, the State must prove

that he or she, under circumstances not amounting to first degree assault, assaulted another by



                                                   6
No. 50484-7-II


strangulation or suffocation. RCW 9A.36.021(1)(g). To prove strangulation, the State must prove

that the individual either (1) obstructed another person’s blood flow or ability to breathe or (2)

intended to obstruct another person’s blood flow or ability to breathe. RCW 9A.04.110(26).

       In State v. Rodriquez, the court concluded that the meaning of “obstruct” in the

strangulation statute does not require a complete obstruction. 187 Wash. App. 922, 935, 352 P.3d
200 , review denied, 184 Wash. 2d 1011 (2015). Rather, the statute applies equally to complete and

partial obstructions of either a victim’s ability to breathe or to experience blood flow. Id.

       Here, the evidence shows that Cruz put Frieg into a “choke hold.” 2 VRP (March 21, 2017)

at 162. During this choke hold, Cruz’s arm was around Frieg’s throat for a “[f]ew minutes,” and

she felt like she “couldn’t breathe.” 2 VRP (March 21, 2017) 162-64. This caused Frieg to “freak[]

out.” 2 VRP (March 21, 2017) at 162. Cruz’s hold got tighter on her throat and restricted her

breathing “[a] little bit.” 3 VRP (March 22, 2017) at 239. Frieg thought she was going to pass

out. The two investigating officers both observed redness on Frieg’s neck. Pictures also showed

redness around her neck.

       Viewing this evidence is a light most favorable to the State, a rational trier of fact could

find beyond a reasonable doubt that Cruz compressed Frieg’s neck and partially obstructed her

ability to breathe. This is sufficient to prove second degree assault by strangulation. Therefore,

sufficient evidence supports Cruz’s conviction.

C.     LEGAL FINANCIAL OBLIGATIONS

       Cruz challenges the imposition of certain LFOs and interest in light of State v. Ramirez,

191 Wash. 2d 732, 426 P.3d 714 (2018). Cruz argues that we should strike the $200 criminal filing




                                                  7
No. 50484-7-II


fee and eliminate all interest accruals on the LFOs. The State concedes that the $200 criminal filing

fee and the interest accrual provision should be stricken.

        Legislative amendments to the LFO statutes in 2018 prohibit sentencing courts from

imposing criminal filing fees or interest accrual on the nonrestitution portions of LFOs on indigent

defendants. RCW 36.18.020(2)(h); RCW 10.82.090; Ramirez, 191 Wash. 2d at 746. Because Cruz

was found indigent by the sentencing court and no restitution was ordered, we accept the State’s

concession that the criminal filing fee and interest accrual provision should be stricken from Cruz’s

judgment and sentence.

        We affirm Cruz’s convictions, but we remand to the trial court to strike the criminal filing

fee and the LFO interest accrual provision from Cruz’s judgment and sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                     Lee, J.
 We concur:



 Maxa, C.J.




 Sutton, J.




                                                 8